Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
Specification
The amendment to the specification received on September 6, 2022 is acceptable.  The specification objections are hereby withdrawn.
Response to Arguments
Applicant has put previously objected to claim 10 and intervening claims into claim 1, making the rejection of claim 1 based on MASARU moot.  Claims are in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the multi-stage compressor as claimed including specifically the linkage structure comprises a connecting rod, a first sliding groove, a first pin shaft, a second sliding groove, and a second pin shaft, the connecting rod is rotatable, one of the first sliding groove and the first pin shaft is located on the connecting rod, the other of the first sliding groove and the first pin shaft is located on the first vane, one of the second sliding groove and the second pin shaft is located on the connecting rod, and the other of the second sliding groove and the second pin shaft is located on the second vane; and a partition plate disposed between the first-stage compression cavity and the second-stage compression cavity, wherein the connecting rod is pivotally connected with the partition plate through a third pin shaft, the first sliding groove and the second sliding groove are respectively located on two sides of the third pin shaft, the first pin shaft extends through the first sliding groove and the first vane, and the second pin shaft extends through the second sliding groove and the second vane; wherein the first sliding groove and the second groove are located on the connecting rod, a projection of an axis of the first pin shaft on the first vane is located at an axis of symmetry of the first vane, and/or the projection of an axis of the second pin shaft on the second vane is located at an axis of symmetry of the second vane; a distance H between an end of the first sliding groove adjacent to the third pin shaft and an end of the second sliding groove adjacent to the third pin shaft and a thickness h of the partition plate satisfy: H≤h is not shown or rendered obvious over the prior art of record.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746